Citation Nr: 0602625	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-21 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral pes planus, currently evaluated as 0 
percent disabling (noncompensable).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
February 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  In that decision, the RO granted 
service connection for bilateral pes planus and assigned a 
noncompensable evaluation, effective from March 1, 2000.  By 
that same rating decision, the RO denied service connection 
for an eye condition, positive purified protein derivative 
(PPD), and bilateral patella tendonitis.  

At an August 2004 hearing before the undersigned Acting 
Veterans Law Judge, the veteran submitted a statement 
withdrawing his appeals for service connection for an eye 
condition, PPD, and bilateral patella tendonitis.  The only 
issue remaining on appeal is therefore a higher initial 
evaluation for service-connected pes planus.

The Board also notes that during the August 2004 hearing the 
veteran raised the issue of entitlement to service connection 
for an ankle condition as secondary to his service-connected 
pes planus.  This claim has not been adjudicated by the 
agency of original jurisdiction, and is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's pes planus is not manifested by the weight-
bearing line of either foot being over or medial to the great 
toe or inward bowing of the tendo achilles; nor is there 
objective evidence of pain on manipulation or from use.



CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.55, 4.56, 4.59, 
4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to his 
contentions and sworn testimony, service medical records and 
post-service medical records, including a VA examination and 
private treatment records. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf regarding his multiple medical conditions.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the veteran's 
claim for a higher initial evaluation for his service-
connected pes planus.

The veteran argues that a higher initial evaluation is 
warranted for his pes planus.  The history of the veteran's 
pes planus shows that it pre-existed but was aggravated 
during service and that his foot pain has been treated with 
orthotics.  See 38 C.F.R. § 4.1 (2005).

The veteran's service-connected pes planus has been rated as 
0 percent disabling (noncompensable) under 38 C.F.R. § 4.71a 
Diagnostic Code (DC) 5276.  Under DC 5276 a 0 percent 
evaluation is warranted for flatfoot, acquired, mild, with 
symptoms relieved by built-up shoe or arch support.  A 10 
percent evaluation is warranted for moderate flatfoot, with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achilles, pain on manipulation and use of 
the feet, bilateral or unilateral.

The report of a December 2001 VA examination showed that, 
upon physical examination, the veteran's feet revealed no 
signs of abnormal weight bearing by calluses on the medial 
part of the big toes and the left lateral wearing of the 
shoes.  The veteran was noted to require corrective shoes 
because of flat feet, but despite his flat feet weight 
bearing alignments were good.  Examination of the feet did 
not reveal any signs of painful motion, edema, instability, 
weakness, or tenderness.  There were no vascular changes.  
The veteran also had hallux valgus and required shoe inserts.  
On X-ray there was also degenerative joint disease of the 
fourth metatarsal phalangeal joint of the left foot.

A June 2001 private treatment note included the veteran's 
report of diffuse pain in both ankles and feet and his belief 
that the pain was related to his flat feet.  The assessment 
was plantar fasciitis.  

A June 2002 progress note from the same private physician 
showed that the veteran had point tenderness on the lateral 
gutter of both ankle joints and severe pes valgo planus.  The 
assessment was plantar fasciitis.    

The Board finds that an initial compensable evaluation is not 
warranted for the veteran's service-connected bilateral pes 
planus.  The medical record includes the veteran's complaints 
of foot and ankle pain; however, those complaints have not 
been limited to his flat feet.  The record shows that the 
veteran has other medical problems involving his feet and 
ankles, which also contribute to his symptoms of pain.  
Significantly, the December 2001 VA examination did not 
reveal any signs of painful motion, instability or weakness.  
Accepting that the veteran's complaints of pain were limited 
to his bilateral pes planus, the Board notes that the record 
is devoid of any medical evidence of weight-bearing line over 
or medial to the great toe or inward bowing of the tendo 
achilles.  Those findings are part of the objective 
requirement for a compensable evaluation in under DC 5276.  
The veteran's disability due to his service-connected pes 
planus is simply not shown to meet the requirements for a 
compensable evaluation for pes planus.  The claim must be 
denied.

In reaching this determination, the Board has also considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  While the record includes 
the veteran's complaints of pain, the evidence does not 
otherwise show functional loss due to pain related to the 
service-connected bilateral pes planus to warrant a rating in 
excess of 0 percent at this time.  In particular the Board 
notes that the veteran uses orthotics, which meets the 
criteria for a 0 percent evaluation, and there is a lack of 
evidence of such findings as neurological impairment, loss of 
strength and muscle atrophy due to foot pain.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
bilateral pes planus at any time since March 1, 2000.  See 
Fenderson, supra.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment 
or requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim; this notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent correspondence to the veteran in 
March 2001 and a statement of the case (SOC) in May 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  It is unclear from the 
record whether the veteran was explicitly asked to proved 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  However, the Board 
finds that the veteran has been notified of the need to 
provide such evidence.  The March 2001 letter informed him 
that additional evidence was needed to support his claim and 
the May 2003 SOC included the complete text of 38 C.F.R. 
§ 3.159 b)(1), which includes such notice.  There was no harm 
to the appellant; VA made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Any defect 
with regard to the timing of the notice to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Thus, VA has satisfied its "duty to notify" 
the appellant.

The RO afforded the veteran a VA examination in connection 
with his claim.  At the August 2004 hearing, the veteran 
challenged the adequacy of that examination, claiming that 
the examiner examined only his feet and the veteran had 
difficulty understanding the examiner.  The claim before the 
Board is limited to the feet, so in that regard the 
examination would be adequate; however, the examination was 
not limited to the feet and included the veteran's complaints 
and an examination of the hips, knees and ankles.  The 
examiner noted the conduct of various testing in the context 
of a clinical examination, including x-ray studies.  The 
Board cannot conclude that the examination was flawed by a 
lack of complete and relevant data afforded the physician as 
it pertained to the disability in question.  

VA has not had any failure to obtain evidence of which VA 
must notify the veteran.  38 C.F.R. § 3.159(e).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  


ORDER

Entitlement to a higher initial evaluation in excess of 0 
percent disabling (noncompensable) for bilateral pes planus 
is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


